Citation Nr: 0117428	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  97-33 994A	)	DATE
	)
	)



THE ISSUE

Whether a November 16, 1982, decision of the Board of 
Veterans' Appeals which denied entitlement to a total rating 
based on individual unemployability after February 28, 1981, 
should be revised or reversed on the basis of clear and 
unmistakable error.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from April 1947 to 
January 1948, from October 1948 to September 1949, from 
October 1950 to December 1950, and from February 1955 to June 
1958.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on a motion by the veteran pursuant to 
38 U.S.C.A. §§ 5109A(a) and 7111 (Supp. 2000) alleging clear 
and unmistakable error (CUE) in a November 16, 1982, Board 
decision which denied the veteran's appeal for a total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The issue was before the Board in 
November 1982 on appeal from a rating decision by the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which terminated, effective February 
28, 1981, a TDIU rating that had been in effect since 
February 1, 1970.  The November 16, 1982, Board decision also 
denied a rating higher than 20 percent for lumbosacral 
strain, a rating higher than 10 percent for plantar warts of 
the right foot with resection of the second metatarsal head, 
a rating higher than 10 percent for plantar warts of the left 
foot with resection of the second metatarsal head, and a 
rating higher than 10 percent for anxiety reaction.  The 
veteran has not disputed these determinations on the basis of 
CUE; accordingly, these matters will not be addressed herein.  

The veteran's original petition for review of the November 
16, 1982, Board decision consisted of a motion for 
reconsideration pursuant to 38 U.S.C.A. §§ 7103, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 20.1000, 20.1001 (2000).  A 
June 1, 1998, letter from the Acting Chairman of the Board 
informed the veteran that the motion had been denied.  
Following further argument by the veteran in support of the 
motion, the Senior Deputy Vice Chairman of the Board, by a 
September 16, 1998, letter, reaffirmed the denial of 
reconsideration.  

The Acting Chairman's June 1, 1998, letter advised the 
veteran that the request for reconsideration would be 
regarded also as a motion for review of the Board's November 
16, 1982, decision on the basis of CUE.  Thereafter, on 
April 15, 1999, the Board provided the veteran with a copy of 
the final regulation amending the Board's Rules of Practice 
to reflect newly-enacted statutory authority granted to the 
Board under Pubic Law 105-111 to review prior Board decisions 
on the basis of CUE, and sought verification of the veteran's 
desire to seek such review.  The Board explained that the 
regulations contained "very specific rules for what you must 
do to prevail," and warned that once a motion for review on 
the basis of CUE was finally denied, the Board would not 
consider another CUE motion on that decision.  The veteran 
responded by a May 1999 letter which reasserted his 
allegations of CUE in the Board's November 1982 decision.  

The Board notes that in connection with his requests for 
reconsideration and CUE review, the veteran has submitted 
evidence which has been associated with the claims file.  
Much of this material consists of documents that were of 
record and before the Board on November 16, 1982.  The 
original copies of the documents previously of record before 
the Board will be reviewed to the extent that they are 
relevant to the present determination.  The remainder of the 
documents submitted did not come into existence until after 
November 16, 1982, and the most recent statement of CUE 
allegations by the veteran includes a brief statement by the 
veteran's wife which is offered as evidence to support the 
CUE motion.  Pursuant to Rule 1405(b) of the Board's Rules of 
Practice, found at 38 C.F.R. § 20.1405(b) (2000), no new 
evidence will be considered in conjunction with the 
disposition of a motion based on CUE.  


FINDINGS OF FACT

1.  In September 1970 the RO assigned a TDIU from February 1, 
1970, based on service-connected disabilities rated in 
combination as 60 percent disabling.  

2.  A rating decision of December 1980 reduced the ratings 
for service-connected disabilities of the veteran's feet and 
terminated the TDIU from March 1, 1981.  

3.  The Board of Veterans' Appeals entered a decision on 
November 16, 1982, which, among other determinations, held 
that the veteran was not entitled to a TDIU after February 
28, 1981.  

4.  The November 16, 1982, Board decision which denied a TDIU 
after February 28, 1982, did not include a determination of 
actual employability and the record before the Board was 
insufficient to support such a finding.  

5.  The November 16, 1982, Board decision which denied a TDIU 
after February 28, 1982, was not consistent with or supported 
by the evidence then of record and involved misapplication of 
applicable VA regulations such as to undebatably result in an 
incorrect decision.  


CONCLUSION OF LAW

The November 16, 1982, Board decision denying entitlement to 
a TDIU after February 28, 1981, involved clear and 
unmistakable error.  38 U.S.C.A. § 7111 (Supp. 2000); 38 
C.F.R. §§ 20.1403 and 20.1404 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By a rating decision of September 10, 1970, the RO reviewed 
the veteran's original claim for a total rating based on 
individual unemployability, received in April 1970, and 
awarded a TDIU from February 1, 1970.  By the same decision, 
the RO terminated a 10 percent rating in effect for bilateral 
plantar warts that had been in effect since October 1969 and 
replaced it with individual 30 percent ratings for plantar 
warts of the right foot and left foot with resection of the 
second metatarsal heads, also effective February 1, 1970.  A 
10 percent rating for a psychiatric disorder classified as 
anxiety reaction with simple adult maladjustment was assigned 
from November 26, 1969.  The combined rating for 
service-connected disabilities increased to 60 percent from 
February 1, 1970, as a result of these determinations.  

The veteran subsequently submitted yearly employment 
questionnaires wherein he reported that he remained 
unemployed.  

The veteran underwent a VA compensation examination in 
November 1980.  He complained of problems with his feet, legs 
and back.  On examination of the back, straight leg raising 
was to 45 degrees on the right and to 50 degrees on the left.  
There was a full range of motion of the back.  He complained 
of swelling and pain in the feet.  At the time of the 
examination there was no swelling of the feet.  There were no 
plantar warts and the soles of each foot appeared to be 
normal.  The diagnoses included lumbosacral strain, by 
history, not diagnosed today; and status post resection of 
plantar warts, each foot, by history.  On neurosurgical 
consultation, the veteran gave an 11-year history of low back 
pain secondary to foot surgery.  He complained that the pain 
had been present ever since the operation and that it 
radiated from the low back to the hips and was worse with 
movement.  The veteran was able to walk without a list.  
Forward-backward bending was within normal limits.  Straight 
leg raising and bowstring tests were negative.  Sensory 
examination was normal.  Review of lumbosacral X-rays showed 
no abnormalities.  The examiner stated that the neurological 
examination was normal.  

VA medical records show that the veteran received treatment 
during and after service for bilateral plantar warts.  In 
June 1969 he underwent an excision of a plantar wart on the 
right foot at a VA hospital.  In October 1969 he was 
readmitted and underwent surgical resection of the second 
metatarsal head of each foot.  

In October 1980, R. J. Blommer, M.D., reported that he had 
followed the veteran since April 1977 and that current 
diagnoses included situational anxiety and depressive 
reaction.  The veteran had been hospitalized on three 
occasions in 1979 and 1980 for depressive reaction and 
alcoholic excess, depressive reaction, and excess medication 
ingestion and alcoholic excess.  

By a rating decision of December 29, 1980, the individual 
30 percent ratings for the right and left feet were reduced 
to zero percent from March 1, 1981, thereby reducing the 
combined rating for service-connected disabilities to 
30 percent.  The TDIU was terminated from February 28, 1981.  

The veteran submitted a timely notice of disagreement with 
the December 1980 rating decision and a further VA 
examination was performed in April 1981.  According to the 
examiner, the claims file was available and was reviewed in 
detail.  The veteran complained that his feet swelled and 
hurt.  He complained of pain in the hips and back which he 
related to his foot condition.  Examination showed a 
well-healed scar of the right foot at the surgical site which 
was tender to deep palpation.  There were no callosities on 
the plantar surface of the foot but there was a small pin-
like hole directly below the surgical scar on the dorsum of 
the foot where the veteran claimed that a pin had been run 
through the foot.  There was no swelling of the foot.  
Examination of the left foot showed a 4-centimeter surgical 
scar on the dorsum similar to the scar on the right foot.  
The scar was tender to deep palpation.  There was no 
callosity on the plantar surface or pit holes.  The veteran 
was able to balance himself on his heels and raise himself on 
his toes.  He tandem walked with some "tippy difficulty" at 
a few points but got the walking done fairly well.  He had 
never had special shoes.  The diagnoses were plantar wart 
with resection of the second toe of the right foot and of the 
left foot.  

An orthopedic consultation was performed in April 1981.  The 
veteran complained of pain in the back radiating to both hips 
and of bilateral foot pain with weight bearing.  Neurological 
examination of the lower extremities was within normal 
limits.  There was marked tenderness of both metatarsal head 
and neck areas.  There was no pain with medial/lateral 
compression of the forefoot.  The clinical impression was 
bilateral metatarsalgia over the second metatarsal heads and 
chronic low back pain.  It was recommended that the veteran 
avoid stooping, bending or lifting and that he be referred to 
prosthetics for bilateral molded acrylic insoles to relieve 
weight from the second metatarsal heads.

On further review of the case on April 24, 1981, the RO 
assigned a 10 percent rating for the right foot and a 
10 percent rating for the left foot from March 1, 1981, 
thereby raising the combined rating for service-connected 
disabilities to 40 percent as of that date.

The veteran underwent a VA compensation examination in 
January 1982.  The examiner reviewed the claims file in 
detail.  The veteran complained that his back was painful, 
especially on the left, and that it was hard for him to bend.  
He reported that he had had a job in Las Vegas working on 
cars and doing automobile salvage but had been fired because 
he could not do the work due to his back.  He related that 
his feet had improved as a result of orthopedic shoes with 
built-in arches that he had gotten through a friend.  He 
complained that his nerves upset his stomach.  On examination 
there was some flattening of the lumbosacral spine and 
percussion tenderness in the lumbosacral area and some muscle 
spasm.  There was limited range of motion.  Examination of 
the feet showed tenderness to palpation but less than before.  
X-rays showed no evidence of deformity or acute fracture of 
the feet.  There was an old fracture at the distal end of the 
second metatarsal on the left.  X-rays of the lumbosacral 
spine showed spur formations on the lumbar vertebra.  The 
disc spaces were preserved.  The diagnoses included 
lumbosacral strain, plantar wart of the right foot and 
plantar wart of the left foot.  

On a VA psychiatric examination in January 1982, the veteran 
related that his wife had died in 1978 after heart surgery.  
He had three adult children.  After his disability was 
reduced to 30 percent he had had to move from place to place 
and with his wife's hospital bills he could no longer afford 
the house.  He was living in the basement of a house.  His 
time was spent watching television.  His job in Nevada taking 
engines out of cars had lasted a week and a half.  The 
examiner believed that the probable diagnosis on Axis I was 
adjustment disorder with mixed emotional features.  Severe 
psychosocial stressors involving personal relationships and 
financial matters were reported.  The highest level of 
adaptive function during the past year "might be rated poor."  

In its decision of November 16, 1982, the Board upheld the 
denial of increased ratings for lumbosacral strain, each 
foot, and anxiety neurosis.  The Board noted that the veteran 
had the equivalent of a high school education and had last 
worked in February 1969, that he had occupational experience 
as a welder and assembler, and that he had technical or 
vocational training in automobile mechanics and police work.  
The Board found that the veteran's service-connected 
disabilities were not so incapacitating as to preclude him 
from some employment compatible with his education and past 
experience.  

The record shows that the rating for anxiety reaction was 
subsequently raised to 30 percent from August 1984 and that 
the rating for plantar warts of the left foot was raised to 
20 percent from October 1986.  In January 1991 the veteran 
applied for a TDIU which the RO denied in February 1991.  On 
appeal, the Board awarded a TDIU in September 1993 for which 
the RO assigned an effective date of January 28, 1991.  In a 
decision dated September 15, 1993, the Board revised the 
effective date of the TDIU as March 20, 1990.  

II.  Legal Criteria

Before November 21, 1997, a claimant was precluded by law 
from collaterally attacking a prior final Board decision by 
alleging CUE in either the Board's decision or in a rating 
decision that was subsumed in that decision.  Smith v. Brown, 
35 F.3d, 1516 (Fed. Cir. 1994).  However, such challenges 
have been permitted since November 21, 1997, the date of 
enactment of Pub. L. No. 105-111, 111 Stat. 2271.  The 
statutory authority for the revision of Board decisions on 
the basis of CUE granted by Public Law No. 105-111 is found 
in 38 U.S.C.A. §§ 5109A (a) and 7111 (West 1991 & Supp. 2000) 
which codified, without substantive change, the existing 
regulation, 38 C.F.R. § 3.105(a), providing for revision of 
RO decisions on the basis of CUE.  Donovan v. West, 158 F.3d 
1377 (Fed. Cir. 1998); Dittrich v. West, 163 F.3d 1349, 1352 
(Fed Cir. 1998).  The Board has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.  
Such review may be initiated by the Board on its own motion 
or by a party to the decision.  38 C.F.R. § 20.1400 (2000).  
The VA General Counsel has held that the Board's new 
authority applies to any claim pending on or filed after 
November 21, 1997, the date of enactment of the statute.  See 
38 C.F.R. § 20.1400 (2000); VAOPGCPREC 1-98 (Jan. 13, 1998).  

Rule 1403 of the Board's Rules of Practice, found at 38 
C.F.R. § 20.1403, defines what does and does not constitute 
CUE.  The regulation provides as follows:  

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for the 
error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions extant 
at the time were incorrectly applied.  

(b)  Record to be reviewed.--(1)  General.  
Review for clear and unmistakable error in 
a prior Board decision must be based on 
the record and the law that existed when 
that decision was made.  

(2)  [Omitted]  

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.  

(d)  Examples of situations that are not 
clear and unmistakable error.-- 

(1)  Changed diagnosis.  A new 
medical diagnosis that 
"corrects" an earlier diagnosis 
considered in a Board decision.  

(2)  Duty to assist.  The 
Secretary's failure to fulfill 
the duty to assist. 

(3)  Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.  

(e)  Change in interpretation.  
Clear and unmistakable error 
does not include the otherwise 
correct application of a statute 
or regulation where, subsequent 
to the Board decision 
challenged, there has been a 
change in the interpretation of 
the statute or regulation.  

(Authority: 38 U.S.C.A. § 501(a), 7111).  

The regulatory definition of CUE was based on prior rulings 
of the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals) (Court), and Congress intended that the VA adopt the 
Court's interpretation of the term "clear and unmistakable 
error."  Therefore, the jurisprudence that has evolved from 
years of court decisions is applicable in the present 
adjudication.  

The Court has consistently stressed the rigorous nature of 
the concept of CUE, stating that "[c]lear and unmistakable 
error is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts; it is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet.App. 370, 372 (1991).  CUE 
denotes "errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet.App. 310, 313 (1992).  "It must 
always be remembered that [CUE] is a very specific and rare 
kind of 'error.'"  Fugo v. Brown, 6 Vet.App. 40, 43 (1993).  
A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet.App. 92, 95 (1995).  

A finding of CUE "must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one which would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

For VA purposes, total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  The version of 38 C.F.R. § 4.16(a), the VA regulation 
in effect in November 1982 containing the criteria for  TDIU 
provided as follows:  

A total rating for compensation may be 
assigned where the schedular rating is 
less than total, when the disabled person 
is, in the judgment of the rating agency, 
unable to secure or follow a 
substantially gainful occupation as a 
result of service-connected disabilities, 
Provided That, if there is only one such 
disability, this disability shall be 
ratable at 60 percent or more, and that 
if there are two or more disabilities, 
there shall be at least one disability 
ratable at 40 percent or more, and 
sufficient additional service-connected 
disability to bring the combined rating 
to 70 percent or more.  

The provisions of 38 C.F.R. § 3.343(c) (as in effect in 
November 1982) set forth the evidentiary standard for 
termination of a TDIU:  

In reducing a rating of 100 percent 
service-connected disability based on 
individual unemployability, the 
provisions of § 3.105(e) are for 
application [requiring notice and a 
60-day response before the reduction of a 
rating] but caution must be exercised in 
such a determination that actual 
employability is established by clear and 
convincing evidence.  

Also in effect was 38 C.F.R. § 3.344 which set forth the 
criteria that must be satisfied for reduction of a rating in 
effect for a period of more than five years:  

Rating agencies will handle cases 
affected by change of medical findings or 
diagnosis, so as to produce the greatest 
degree of stability of disability 
evaluations consistent with the laws and 
[VA] regulations governing disability 
compensation and pension.  It is 
essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.... Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as the basis of reduction....  
Moreover, though material improvement in 
the physical or mental condition is 
clearly reflected the rating agency will 
consider whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) 
(as in effect in November 1982).  

III.  Analysis

The veteran's CUE motion and supporting arguments are vague 
and imprecise as to the precise legal basis by which he seeks 
to invalidate the November 1982 Board decision.  He maintains 
first that the termination of the TDIU was "illegal and 
irresponsible," and second, that the VA examination performed 
in November 1980 was inadequate.  To the extent that he is 
specific, he argues that he had never previously been 
examined in Iowa City and that when he arrived there, the 
examiner had no records and had to spend an hour or more 
waiting for records to be faxed.  When the information came, 
it consisted of only two small pages.  In effect, he argues, 
if the examiner had had the multiple volumes of medical 
records, a better examination could have been performed and 
the ratings would not have been reduced.  He alleges that the 
poor quality of the examination is shown by the fact that 
after a further examination in Des Moines in April 1981, the 
rating was raised 10 percent.  

The lack of specificity as to the nature of the alleged CUE 
is not by itself fatal to the motion, however, in view of the 
decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans, et. al, v. Gober, 234 F.3d, 682 (2000), wherein the 
Federal Circuit invalidated Rule 1404(b) (38 C.F.R. 
§ 20.1404(b)) as it operated in conjunction with Rule 1404(c) 
(38 C.F.R. § 20.1404(c)) to deny review of a CUE motion for 
failure to comply with the regulatory pleading requirements.  
The Board is now free to review the decision for CUE 
regardless of whether there are specific allegations of fact 
or law that would have satisfied the regulation.  

In this regard, it is relevant to point out that the Board's 
decision mischaracterized the issue before it in November 
1982 as entitlement to a TDIU.  The case was before the Board 
on a direct appeal of a rating decision that had terminated a 
TDIU that had previously been awarded.  Consequently, by 
deciding an issue that was not on appeal, i.e., whether the 
veteran had initial entitlement to a TDIU, the Board did not 
address the issue that was procedurally before it, which was 
whether the reduction of the rating was proper.  The Court 
has held that VA failure to properly apply the regulations 
controlling reduction of ratings renders such a reduction 
void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993); 
Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  See also 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Ternus v. 
Brown, 6 Vet. App. 370, 376 (1994) (Failure to apply 
reduction regulation was clear and unmistakable error).  

The result of failing to acknowledge the distinction between 
the propriety of the termination and a determination of 
initial entitlement to a TDIU was to deny the veteran the 
benefit of the more stringent evidentiary standard applied in 
considering the propriety of the termination of a TDIU.  
Under § 3.343(c), actual employability must be shown by clear 
and convincing evidence.  The "clear and convincing" standard 
requires that capacity for work be proven to a "reasonable 
certainty" but not necessarily be "undebatable."  Vanerson v. 
West, 12 Vet. App. 254, 258 (1999).  The clear and convincing 
standard of proof is an intermediate standard between 
preponderance of the evidence and beyond a reasonable doubt.  
Fagan v. West, 13 Vet. App. 48, 55 (1999); Olson v. Brown, 
5 Vet. App. 430, 434 (1993).  The procedural burden of 
showing clear and convincing evidence of actual employability 
for purposes of terminating the TDIU continued to apply even 
though the veteran no longer satisfied the schedular 
prerequisites for a TDIU under 4.16(a) after the RO reduced 
the individual ratings for the service-connected 
disabilities.  

The medical evidence of record in November 1982 consisted of 
the reports of VA examinations performed in November 1980, 
April 1981, and January 1982, and the report of a private 
psychiatrist, Dr. Blommer.  The content of the reports was 
limited to current complaints and findings with no discussion 
of the extent to which service-connected disabilities 
affected the veteran's capacity to engage in gainful 
employment.  The reports noted that the veteran had been 
employed briefly doing automobile salvage work but did not 
discuss the reasons for the termination of this employment 
other than to repeat the veteran's complaint that he could 
not work because of his feet and back.  There was no inquiry 
as to whether the disabilities were in fact severe enough to 
preclude further pursuit of this or any other occupation.  
The Board merely repeated the evidence without comment.  
While the decision referred briefly to the veteran's 
occupational and educational background and included brief 
and conclusory statements alleging a lack of incapacity to 
work due to service-connected disabilities, there was no 
attempt to correlate such conclusions to any actual reported 
findings in the record.  

The Board's analysis was clearly inadequate to satisfy the 
requirements of 38 C.F.R. § 3.343 inasmuch as the applicable 
standard, actual employability, was not discussed.  By 
ignoring § 3.343(c), the Board in effect reversed the 
standard of proof required for a TDIU termination by 
requiring that the veteran meet the criteria for initial 
entitlement to such a rating rather than requiring the 
Government to satisfy the legal standard for termination.  
The Board failed to cite the applicable reduction criteria or 
discuss the evidence of record in light of such criteria.  
The Board's failure to apply the correct legal standard in 
evaluating this evidence constituted CUE as a matter of law.  
See Russell, Id.

Furthermore, even if the correct standard had been applied, 
the evidence of record in November 1982 did not establish 
actual employability by any standard, clear and convincing or 
otherwise.  There was no medical opinion or other evidence of 
record to support a finding that the veteran had the physical 
or mental capacity to engage in substantially gainful 
employment in November 1982.  A determination as to 
employability or unemployability is inherently one of fact 
rather than law, and the law precludes weighing and 
evaluating of the evidence as a basis for CUE.  See 38 C.F.R. 
§ 20.1403(d)(3); Baldwin v. West, 3 Vet. App. 1, 5 (1999); 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  However, the 
deficiency in the November 1982 decision was not merely that 
the evidence regarding employability was improperly weighed 
and balanced, but that the decision was made without any such 
evidence at all, favorable or unfavorable.  In effect, the 
Board found evidence where there was none.  Under both the 
regulation and the case law, the entry of a decision when the 
correct facts as known at the time were not before the Board 
provides an additional independent basis for a finding of 
error.  

Lastly, the Board would note that the situation here is 
factually similar to that presented in Olson v. Brown, 5 Vet. 
App. 430 (1993) wherein the Court reviewed a November 1990 
Board decision that had denied entitlement to a TDIU 
following an RO termination of such rating on the basis that 
service-connected disability did not prevent the veteran from 
engaging in all forms of gainful employment.  On appeal, the 
Court reversed the Board's decision as a result of its 
failure to apply § 3.343(c).  The Court stated that 

there was no evidence of employability at 
the time of the 1981 RO decision; the RO 
certainly did not have 'clear and 
convincing evidence' with which to 
terminate the veteran's [TDIU].  
Reasonable minds could only conclude that 
the original decision was fatally flawed 
because of the failure to consider the 
applicable regulations.  

The Board finds that if the provisions of 38 C.F.R. 
§ 3.343(c) been applied as the basis for the Board's review 
in accordance with the law and if the sufficiency of the 
evidence to establish actual unemployability been considered 
under the "clear and convincing standard," the outcome of 
that decision would have manifestly different.  Therefore, 
the Board's November 1982 decision denying the veteran's 
appeal of the termination of a TDIU involved CUE.  Such 
decision is reversed and restoration of a TDIU from the date 
of its termination is granted.  


ORDER

Restoration of a TDIU on the basis of CUE in the Board's 
decision of November 16, 1982, is granted.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 


